DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1, 7, and 13 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending Application No. 16/398,560.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of copending application 16/398,560.
Instant Application
Copending Application 16/398,560
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 



intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 

storing the I/O stream at a backup site; 


forming a recoverable snapshot-log chain by associating the stored I/O stream with a base snapshot; 





receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.  

1. A method for optimizing a recovery point objective (RPO) for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

storing a base snapshot of the virtual disk; 

receiving, at a log receiver, I/O data from an intercepted I/O stream source between the VM and a virtualization server; 

storing the I/O data at the log receiver in one or more log files, the I/O data including a plurality of log chains; 

associating a log chain in the plurality of log chains with the base snapshot to form a recoverable snapshot-log chain; 





receiving a request for recoverable data from a replication target; and 

transmitting the requested data including at least on a portion of the recoverable snapshot-log chain to a disk seeking replication at the replication target.



Regarding claims 7, and 13 of the instant application, they are similarly not patentably distinct over claims 7, and 13 of the Copending Application 16/398,560. They are therefore rejected for at least the same rationale.

Claims 1, 7, and 13 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending Application No. 16/398,539.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of copending application 16/398,560.

Copending application 16/398,560
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 




intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 

storing the I/O stream at a backup site; 








forming a recoverable snapshot-log chain by associating the stored I/O stream with a base snapshot; 

receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.  

1. (Currently Amended) A method for optimizing a recovery point objective (RPO) for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

storing a base snapshot of the virtual disk; 

receiving, at a log receiver, I/O data from an intercepted I/O stream between the VM and a virtualization server; 

storing, at the log receiver, the I/O data as a plurality of log chains in one or more log files, the one or more log files at least including an open log file; 

identifying the open log file to be replicated at the log receiver, the open log file receiving the I/O data from an I/O filter intercepting the I/O stream; 

associating a log chain in the plurality of log chains with the base snapshot to form a recoverable snapshot-log chain; 

receiving a request for recoverable data from a replication target; and 

transmitting the requested data to the replication target including at least on a portion of the recoverable snapshot-log chain.



Regarding claims 7, and 13 of the instant application, they are similarly not patentably distinct over claims 7, and 13 of the Copending Application 16/398,539. They are therefore rejected for at least the same rationale.

Claims 1, 7, and 13 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending Application No. 16/398,534.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of copending application 16/398,534.
Instant Application
Copending Application No. 16/398,534
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 



intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 

storing the I/O stream at a backup site; 


forming a recoverable snapshot-log chain by associating the stored I/O stream with a base snapshot; 








receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.  
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

capturing a base snapshot of the virtual disk; 

receiving, at a backup site, I/O data from an intercepted I/O stream between the VM and a virtualization server; 

buffering the received I/O data into memory and flushing the I/O data to a first log file in a first plurality of log files at a log receiver, each log file in the first plurality of log files including I/O data that was buffered from the intercepted I/O stream between the VM and the virtualization server, the first plurality of log files including a second plurality of log files, the first plurality of log files, at the log receiver, including a second log file with the base snapshot in an I/O log to form a recoverable snapshot-log chain; 

determining a request for recoverable data from a replication target; and 

pushing the requested data to the replication target based at least on a portion of the recoverable snapshot-log chain.


Regarding claims 7, and 13 of the instant application, they are similarly not patentably distinct over claims 7, and 13 of the Copending Application 16/398,534. They are therefore rejected for at least the same rationale.

Claims 1-18 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/398,583.


Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of copending application 16/398,583.
Instant Application
Copending Application 16/398,583
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 




intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 





storing the I/O stream at a backup site; 


forming a recoverable snapshot-log chain by associating the stored I/O stream with a base snapshot; 




receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain. 
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

determining an existence or availability of a base snapshot of the virtual disk; 

intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 

replicating the I/O stream at a backup site, received through an I/O stack at the intercepted virtual disk I/O stream; 

storing the replicated I/O stream at the backup site in I/O logs; 

based on the existence or availability of the base snapshot, forming a recoverable snapshot- log chain by applying the replicated I/O stream stored in the I/O logs on top of the base snapshot; 

receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot- log chain.


Regarding claims 2-18 of the instant application, they are not patentably distinct over claims 2-18 of the Copending Application 16/398,583. They are therefore rejected for at least the same rationale. The mappings illustrating these similarities have been omitted for the sake of brevity.

Claims 1-18 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/398,499.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of copending application 16/398,499.
Instant Application
Copending Application 16/398,499
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 



intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 



storing the I/O stream at a backup site; 


forming a recoverable snapshot-log chain by associating the stored I/O stream with a base snapshot; 

receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain. 
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

obtaining a base snapshot of the virtual disk; 

intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 

replicating the I/O stream at a backup site; 

storing the replicated I/O stream at the backup site in I/O logs; 

forming a recoverable snapshot-log chain by applying the replicated I/O stream stored in the I/O logs on top of the base snapshot; 

receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.



Regarding claims 2-18 of the instant application, they are not patentably distinct over claims 2-18 of the Copending Application 16/398,499. They are therefore rejected for at least the same rationale. The mappings illustrating these similarities have been omitted for the sake of brevity.

Claims 1-18 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/398,520 
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of copending application 16/398,520.
Instant Application
Copending Application 16/398,520
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 



intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 



storing the I/O stream at a backup site; 


forming a recoverable snapshot-log chain by associating the stored I/O stream with a base snapshot; 

receiving a request for recoverable data from a replication target; and 







sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.
1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising: 

obtaining a base snapshot of the virtual disk; 

intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 

replicating the I/O stream at a log receiver;

storing the replicated I/O stream at the log receiver in I/O logs; 

forming a recoverable snapshot-log chain by applying the replicated I/O stream stored in the I/O logs on top of the base snapshot; 

receiving, via a graphical user interface, a user request for recoverable data at a replication target, the request based on a recovery protocol including a recovery point objective (RPO) of less than a threshold time period

in response to the user request, meeting or exceeding the RPO, the meeting or exceeding the RPO including sending at least a portion of the replicated I/O stream received within the threshold time period to the replication target based at least on a portion of the recoverable snapshot-log chain.


Regarding claims 2-18 of the instant application, they are not patentably distinct over claims 2-18 of the Copending Application 16/398,499. They are therefore rejected for at least the same rationale. The mappings illustrating these similarities have been omitted for the sake of brevity.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17  of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 13, and 16 of copending Application No. 16/398,507.
This is a provisional nonstatutory double patenting rejection.

Regarding claims 1, 2, 4, and 5 of the instant application, the following table highlights the similarities between this claim and the combination of claims 1 and 4 of copending application 16/398,507.


Copending Application 16/398,507
1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 




intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 


storing the I/O stream at a backup site; 

forming a recoverable snapshot-log chain by associating the stored I/O stream with a base snapshot; 

receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.

2. The method of claim 1, wherein the operations further comprise establishing a filter framework at the interception point, the filter framework including an I/O stack and an I/O filter.  

4. The method of claim 2, wherein the operations further comprise configuring the filter framework to enable an I/O touch point in the I/O stream.  

5. The method of claim 4, wherein the I/O stream includes an I/O cancellation and the operations further comprise configuring the filter driver to intercept only completed I/Os in the I/O stream using the enabled I/O touch point.  
1. A method for optimizing a recovery point objective (RPO) in a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

tapping off I/O data at a virtualization server by a filter framework; 

collecting the I/O data at a filter stack, and providing a filter touchpoint selection at the filter framework to parse the tapped off I/O data and configure its collection; 

sending a parsed section of the collected I/O data to a log receiver for storage as a log-chain in an I/O log, the parsed section of the collected I/O data excluding canceled I/O requests identified at an I/O completion; 

receiving a request for recoverable data from a replication target; and 

causing or facilitating a transmission of requested data to the replication target based at least on a portion of the stored log-chain.

4. The method of claim 1, wherein the operations further comprise forming a recoverable snapshot-log chain by applying the log-chain to a base snapshot of the virtual disk.



Regarding claims 7-8, 10-11, 13-14, and 16-17 of the instant application, they are not patentably distinct over claims 7, 10, 13, and 16 of the Copending Application 16/398,507. They are therefore rejected for at least the same rationale. The mappings illustrating these similarities have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, and 13 (line numbers correspond to claim 1),
i.	Lines 3-4: The claim does not particularly point out or distinctly claim what is meant by “virtual disk I/O stream” (i.e., the stream is between a VM and a virtualization server; how is a virtual disk involved in the stream? How is a “virtual disk I/O stream” distinct over a generic I/O stream?). For examination purposes, the examiner will interpret the virtual disk I/O stream to be between a VM and a virtual disk.
ii.	Line 7: The claim does not particularly point out or distinctly claim what is meant by “base snapshot” (i.e., what is this a snapshot of?). For examination purposes, the examiner will interpret the base snapshot to be a snapshot of a virtual machine.

Regarding claims 5, 11, and 17 (line numbers correspond to claim 5),
i.	Line 1: The claim does not particularly point out or distinctly claim what is meant by “I/O cancellation” (i.e., what is being cancelled in an I/O cancellation?). For examination purposes, the examiner will interpret an I/O cancellation as failing a particular I/O command of the I/O stream.

Regarding claims 6, 12, and 18 (line numbers correspond to claim 6),
i.	Lines 1-2: The claim does not particularly point out or distinctly claim what is meant by “a distributed I/O cancellation” (i.e., what is meant by “distributed”? How is a distributed I/O cancellation distinct over a regular I/O cancellation? In what way is the I/O cancellation “distributed”?). For examination purposes, the examiner will interpret a distributed I/O cancellation as being cancellation of an I/O operation that is distributed across multiple logical units.

Regarding claims 2-6, 8-12, and 14-18, they are dependent upon rejected claims 1, 7, and 13 respectively, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mandadi et al. Patent No.: US 10,901768 B1 (hereafter Mandadi) in view of Natanzon et al. Patent No.: US 10,133,874 B1 (hereafter Natanzon).

Regarding claim 1, Mandadi teaches the invention substantially as claimed, including:
A method for continuous data protection for a virtual machine (VM) (Column 5, Lines 5-9: VM management servers provide a centralized system for managing the lifecycle of its managed VMs including the ability to…create complete or incremental (i.e., “continuous”) snapshots (or backups) of VMs (i.e., incremental backup of VM data represents “continuous data protection”)) having a virtual disk (Column 7, Lines 60-63: An agent can interact with a hypervisor hosting a VM such that a filter driver streams information reflecting data written to a physical or virtual disk (i.e., VMs are associated with, or “have” virtual disks) to the backup proxy 146), the method comprising at least the following operations: 
intercepting, at an interception point in an I/O path, a virtual disk I/O stream (Column 15, Lines 7-23: At block 404, the backup proxy obtains replication data and configuration data for the identified server to be migrated…obtaining the replication data can include obtaining (i.e., “intercepting”, at an “interception point”)…a data stream reflecting changes to a disk associated with the identified i.e., stream of data reflecting changes to a VM 116 is a stream of write data, or “I/O” data to the virtual disk associated with the VM, and therefore, the obtained data stream is analogous to the claimed “virtual disk I/O stream”))…; 
storing the I/O stream at a backup site (Column 15, Lines 27-29: At block 406, the backup proxy uploads (i.e., “storing”) the replication data (i.e., including the streamed I/O data) and configuration data to a storage location (i.e., “backup site”) at the service provider network); 
forming a recoverable snapshot-log chain by associating the stored I/O stream with a base snapshot (Column 7, Lines 41-57: In some embodiments, a backup proxy 146 performs part of a migration of a VM 116 by obtaining a full snapshot of the VM…creating a data storage object (for example, a “bucket” or “folder”) at a storage service 108, and uploading the snapshot and configuration data for storage in the data storage object…in addition to discrete snapshots, a backup proxy can obtain a stream of data reflecting changes to a VM 116 and the streamed data can be uploaded to the service provider network 100 (i.e., the full VM snapshot and additional stream of data are associated with each other by being placed in the same data storage object)); 
receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain (Column 9, Lines 40-49: In an embodiment, at circle “7”, the server configuration service 104 generates an installation script…an installation script includes commands or other instructions related generally to launching and configuring a migrated copy of a VM at the destination server. For example, the commands may cause the management agent 138 to perform one or more of downloading the replication data 144 and configuration data 142 from the storage service 108. Column 15, Line 65-Column 16, Line 3: At block 310, a management agent running at the second computing device creates a migrated copy of the server at the second computing device based on the replication data by executing the installation script and configuring the migrated copy of the server based on the configuration data (i.e., executing the installation script is in essence a “request” for the replication data from the destination server that causes the replication data to be downloaded, or “sent” to the destination server)).

Mandadi teaches intercepting a stream of data reflecting changes made to a VM, but Mandadi does not explicitly disclose:
intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server.

However, Natanzon teaches:
intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server (Column 10, Lines 7-23: The host 302b is a hypervisor…The host 302b includes a virtual data protection appliance (similar in functionality to the DPA appliance 124) having…a splitter 334 (e.g., a data protection agent similar to the data protection agent 164). In one example, the splitter 334 is located on the host 302b to enable protection of virtual machines on the host 302b…In one example, one or more of the hosts 302a, 302b are VMWARE ® ESXI ® servers. Column 4, Lines 4-7: SPLITTER/PROTECTION AGENT: may be an agent running…on a production host…which can intercept IO and split them to a DPA and to the storage array (i.e., host 302b is a ESXI server comprising a hypervisor hosting virtual machines and is therefore a “virtualization server” that includes a splitter that intercepts a stream of IOs between VMs and their host (see also Column 10, Lines 7-11))).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Natanzon’s teaching of intercepting an I/O stream between a virtual machine and a virtualization server, with Mandadi’s teaching of intercepting a write stream reflecting changes to a virtual machine disk, with a reasonable expectation of success, since they are analogous data protection systems that similarly intercept streams of data for use in creating backups for virtual machine data. Such a combination results in a system that intercepts an I/O data stream reflecting changes to a virtual machine disk, as in Mandadi, between the virtual machine and a virtualization server, as in Natanzon. One of ordinary skill would have been motivated to make this combination so that snapshot based 

Regarding claim 2, Natanzon teaches:
the operations further comprise establishing a filter framework at the interception point, the filter framework including an I/O stack and an I/O filter (Column 4, Lines 4-10: SPLITTER/PROTECTION AGENT: may be an agent running…on a production host…The splitter may be in the IO stack of a system. Lines 31-34: FAIL ALL MODE: may be a mode of a volume in the splitter where all write and read IOs intercepted by the splitter are failed to the host, but other SCSI commands like read capacity are served (i.e., Natanzon’s system represents a “framework” in which a splitter operates in an IO stack and parses, or “filters” IO commands from other SCSI commands in the IO stream)).

Regarding claim 3, Natanzon teaches:
the virtualization server is an ESX hypervisor server (Column 10, Lines: The host 302b is a hypervisor and the splitter 314 runs either in the hypervisor kernel or in another layer in the hypervisor…One or more of the hosts 302a, 302b are VMWARE ® ESXI server (i.e., ESXI server 302a comprises a hypervisor and thus, the splitter that intercepts the I/O stream runs in an “ESXI hypervisor server”))….

Mandadi further teaches:
including a filter driver for the filter framework within the ESX hypervisor server (Column 7, Line 67-Column 8, Line 3: An I/O filter driver agent can be installed in the OS of a physical server 150 (i.e., Fig. 1 shows physical server 150 including a hypervisor 122 and therefore, physical server 150 is understood to be a hypervisor server, such as a ESXI hypervisor server of Natanzon) and used to capture a snapshot of the server that is obtained by the backup proxy 146).

Regarding claims 7-9, they are system claims comprising similar limitations to those of method claims 1-3, and are therefore rejected for at least the same rationale. Mandadi further teaches the additional limitations of at least one processor for executing machine-readable instructions; and a memory storing instructions configured to cause the at least one processor to perform operations (Column 14, Lines 16-27: Some or all of the operations 300 and 400 (or other processes described herein, or variations, or combinations thereof) are performed under the control of one or more computer systems configured with executable instructions and are implemented as code…the code can be stored on a computer-readable storage medium, for example, in the form of a computer program comprising instructions executable by one or more processors).

Regarding claims 13-15, they are product claims comprising similar limitations to those of method claims 1-3, and are therefore rejected for at least the same rationale. Mandadi further teaches the additional limitations of a non-transitory machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations in a method (Column 14, Lines 16-28: Some or all of the operations 300 and 400 (or other processes described herein, or variations, or combinations thereof) are performed under the control of one or more computer systems configured with executable instructions and are implemented as code…the code can be stored on a computer-readable storage medium, for example, in the form of a computer program comprising instructions executable by one or more processors. The computer-readable storage medium is non-transitory).

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mandadi in view of Natanzon, as applied to claims 2, 8, and 14 above, and in further view of Ngo Pub. No.: US 2008/0028009 A1 (hereafter Ngo).

Regarding claim 4, while Natanzon teaches a filter framework comprising an I/O stack and an I/O filter, the combination of Mandadi and Natanzon does not explicitly disclose:
configuring the filter framework to enable an I/O touch point in the I/O stream;


configuring the filter framework to enable an I/O touch point in the I/O stream ([0047], Lines 7-13: The filter driver may monitor data operations in the I/O stack and intercept, process, parse, analyze, and copy certain application data to filter driver log 155 as the data travels from application 120 to data store 135. Typically, this includes application data relating to changes, updates and new information associated with the application of interest (i.e., intercepting only specific application data relating to changes, updates, and new information comprises enabling touchpoints within the IO stream at that specific data)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ngo’s teaching of a filter driver framework that includes a filter driver and an I/O stack enabling touch points in the IO stream, with the combination of Mandadi and Natanzon’s teaching of a filter driver framework including a I/O filter driver, with a reasonable expectation of success, since they are analogous I/O filtering systems that similarly intercept, parse, and analyze an I/O stream between an application and a datastore. Such a combination results in a system having a filter framework, as in Natanzon, which enables IO touchpoints, as in Ngo. One of ordinary skill would have been motivated to make this combination to enable monitoring of an I/O stack and parse out certain application data for protection related to changes, updates, and new information associated with an application of interest (Ngo [0047]).

Regarding claim 5, Natanzon teaches:
the I/O stream includes an I/O cancellation (Column 4, Lines 4-7: SPLITTER/PROTECTION AGENT: may be an agent running…on a production host…which can…fail IO redirect IO. Column 7, Lines 37-45: A data protection agent may act on an intercepted SCSI commands issued to a logical unit, in one of the following ways…fail a SCSI command by returning an error return code (i.e., failing an IO command represents an “IO cancellation”)).

Ngo further teaches:
configuring the filter driver to intercept only completed I/Os in the I/O stream using the enabled I/O touch point ([0058], Lines 1-3: When the application 120 is quiesced, filter driver log 150 is populated based on the write operations allowed to complete by the application (i.e., only those IO operations that complete are intercepted by the filter driver and copied to filter driver log 155)).

Regarding claim 6, Natanzon teaches:
the I/O cancellation is a distributed I/O cancellation and wherein the operations further comprise managing the distributed I/O cancellation at the I/O stack (Column 4, Lines 4-10: SPLITTER/PROTECTION AGENT: may be an agent running…on a production host…which can…fail IO redirect IO…The splitter may be in the IO stack. Column 7, Lines 37-45: A data protection agent may act on an intercepted SCSI commands issued to a logical unit, in one of the following ways…fail a SCSI command by returning an error return code (i.e., the splitter, in the IO stack manages the “IO cancellation” by failing the IO command). Column 7, Lines 34-37: Protection agents 144 and 164 intercept SCSI commands issued by their respective host computers, via host devices to logical units that are accessible to the host computers (i.e., IO commands are “distributed” between logical units, and therefore, a cancellation of an IO command is considered a “distributed IO cancellation”)) and not at the I/O filter of the filter framework (Column 4, Lines 27-30: MARKING ON SPLITTER: may be a mode in a splitter where intercepted IOs are not split to an appliance and the storage, but changes (meta data) are tracked in a list and/or a bitmap and I/O is immediately send down the IO stack (i.e., operating in MARKING ON SPLITTER mode immediately sends the IO command down the stack and does not cancel the IO command at the splitter)).  

Regarding claims 10-12, they are system claims comprising similar limitations to those of method claims 4-6, and are therefore rejected for at least the same rationale.

Regarding claims 16-18, they are product claims comprising similar limitations to those of method claims 4-6, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yadav et al. Pub. No.: US 2015/0378636 A1 discloses creating a backup of a live virtual machine by taking a snapshot of a virtual machine and consolidating delta disks, while causing reads and writes to be mirrored to a target virtual disk
	Gupta et al. Pub. No.: US 2010/0030983 A1 discloses a backup agent monitoring data flows in a common I/O path.
	Salamon et al. Patent No.: US 9,015,121 B1 discloses a system that unifies streams of I/O for associated VMs for storage in a data storage.
	Dalal et al. Pub. No.: US 2021/0073082 A1 discloses a backup gateway for backing up a virtual machine having an I/O filter, where the backup gateway receives a write stream intercepted by the I/O filter. The effective filing date of this reference does not predate the effective filing date of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL W AYERS/Examiner, Art Unit 2195